Exhibit 99.1 Scripps Networks Interactive to Transfer Stock Exchange Listing to Nasdaq Company shares to be listed under existing ticker symbol “SNI” For immediate release March 1, 2016 KNOXVILLE, Tenn. March 1, 2016 – Scripps Networks Interactive (NYSE: SNI) today announced that it has chosen to transfer its common stock listed on the New York Stock Exchange (“NYSE”) to The Nasdaq Global Select Market (“Nasdaq”). The company expects its common stock to cease trading on the NYSE effective at the market close on March 14, 2016 and to commence trading on Nasdaq at the market open on March 15, 2016. The company will retain its current ticker symbol “SNI.” “We are excited to join the world’s most innovative companies listed on Nasdaq,” said Ken Lowe, Chairman, President and Chief Executive Officer at Scripps Networks Interactive. “Nasdaq provides the deepest pool of liquidity in the U.S. market and a comprehensive suite of trading, visibility and corporate solutions powered by cutting-edge technology. We look forward to our partnership to further reach investors and customers worldwide.” “Nasdaq is proud to be the listing venue of choice for Scripps Networks Interactive and a dedicated business partner for the company and its shareholders,” said Adena Friedman, President and Chief Operating Officer at Nasdaq. “As the media industry evolves, Nasdaq remains committed to supporting innovators like Scripps Networks Interactive as they transform our entertainment experiences and continue to deliver captivating lifestyle content to their audiences in the U.S. and abroad.” About Scripps Networks Interactive
